DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 7 and 16 are objected to because of the following informalities: minor punctuation error; and inconsistent claim terminology.
In claim 1 at line 1, delete the semi-colon and insert therefor a colon.  Repeat the correction for claim 16.
In claim 7 at lines 1-2, change “control system” to --system control--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 9, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Claim 12 is similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarlett et al. (US Patent No. 6,144,910 A).
Scarlett et al. ‘910 discloses an agricultural work system comprising:
regarding claim 1,
an agricultural work machine (10), having a work machine configuration;

a drive unit which acts via a drivetrain on ground engaging elements of the agricultural work machine (col. 8, lines 2-7); and
a system control (21) and a control/display unit (22) associated with the work machine, the 10system control being adapted
to determine the mounted implement configuration (via microprocessors 44, 45 and 48),
to calculate an implement interface load transmitted via the implement interface based on the determined mounted implement configuration (111), and
to evaluate and/or optimize the work machine configuration based on the calculated implement interface load (115; col. 14, lines 30-46);
regarding claim 2,
wherein at least part of 15the system control (21) is configured as a machine control and is arranged in the work machine (col. 8, lines 57-64);
regarding claim 4,
wherein the system control (21) is configured to determine a mounted implement model based on the determined mounted implement configuration, which mounted implement model maps a relationship between an input variable set and a resulting implement interface load, and 5calculates the implement interface load based on the input variable set and mounted implement model,

regarding claim 5,
	wherein the calculated 10implement interface load includes weight-related load components comprising gravity-related and/or inertia-related load components, and
wherein the mounted implement model maps (assigns) a center-of-mass distribution at the mounted implement for calculating the weight-related load components (col. 10, lines 16-21);
 regarding claim 6,
wherein the calculated 15interface load comprises process-related load components proceeding from an engagement between mounted implement and field soil, and
wherein the mounted implement model maps (assigns) a process force distribution at the mounted implement for calculating the process-related load components (col. 10, lines 12-15);
regarding claim 7,
wherein the system control (21) determines equilibrium of forces and moments present at the mounted implement from the center-of-mass distribution at the mounted implement and the- 23 - process force distribution present at the mounted implement and, from this, calculates an implement intersection load transmitted via an implement intersection (col. 10, lines 25-27, 35-39);
regarding claim 8,
	  wherein the mounted implement model is configured to be parameterized by an operator via the 5control/display unit (22) and/or a measuring cycle;
regarding claim 9,

	wherein an input variable for the input variable set relates to the operating medium fill level for the mounted implement (e.g., the weight of the tank affects the depth of penetration of ground engaging tools), and
	wherein the implement interface load, particularly a weight-related load component of the implement interface load, is calculated at least based on the operating medium fill level and the mounted implement model;
regarding claim 10,
wherein an input variable of the input variable set relates to the soil characteristics of field soil (col. 10, lines 12-15), and 
15wherein the system control (21) calculates the process-related load component of the implement interface load at least based on the soil characteristics and the mounted implement model;
regarding claim 11,
wherein the input variable relating to the field soil is a classification of the field soil from a quantity of 20classes of field soil types and/or from a quantity of classes of field soil characteristics (col. 10, lines 12-15);
regarding claim 12,
wherein an input variable of the input variable set is a work process parameter,
particularly traveling speed of the work machine and/or a depth of engagement in field soil and/or a drive output of the work machine and/or efficiency in a drivetrain of the work machine (col. 10, lines 12-15), and

regarding claim 13,
wherein the control/display unit (22) is configured for receiving at least a portion of the input variable set 10input by an operator such that the system control requests at least part of the input variable set from the operator via the control/display unit depending on the determined mounted implement configuration;
regarding claim 14,
further comprising a work machine model in the system control (21) that maps (assigns) a relationship between the 15implement interface load and a distribution of forces and moments existing at the work machine (col. 10, lines 36-39), and
wherein the system control evaluates/and or optimizes the work machine configuration based on the work machine model and a calculated implement interface load according to at least one evaluation criterion and/or according to at least one optimization criterion, respectively (per col. 11, lines 34-41, 56-63); and
regarding claim 15,
20	wherein the evaluation and/or optimization relate to ballasting of the work machine and/or tire pressures of tires of the work machine (per col. 17, lines 26-31).

Scarlett et al. ‘910 discloses an agricultural work system comprising:
regarding claim 16,
an agricultural work machine (10) having a work machine configuration;

a drive unit which acts via a drivetrain on ground engaging elements of the agricultural work machine (col. 8, lines 2-7); and
a system control (21) configured as a machine control and a control/display unit (22) associated with the work machine, the system control being adapted
to determine the 10mounted implement configuration (via microprocessors 44, 45 and 48),
to calculate an implement interface load transmitted via the implement interface based on the determined mounted implement configuration (111), and
to evaluate and/or optimize the work machine configuration based on the calculated implement interface load (115; col. 14, lines 30-46).  

	Regarding claims 17 and 18, the method steps recited therein are inherent to use of the system disclosed by Scarlett et al. ‘910.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarlett et al. (US Patent No. 6,144,910 A).
Regarding claim 3, Scarlett et al. ‘910 fails to teach telemetry control. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Scarlett such that at least part of the system control is configured as telemetry control and is arranged separate from the work machine, since the examiner takes Official Notice of the known use of separate telemetry control for use with agricultural work systems.  The motivation for making the modification would have been to provide for remote software updating, debugging, and troubleshooting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orbach (US Patent No. 5,472,056 A), entire document.
Birkmann et al. (EP 2997805 A1), entire document.
Schott et al. (US Patent Application Publication No. 2018/0290696 A1), entire document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
24 January 2022